DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 each recite “, which comprises” in the transition of the preamble. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, there is a lack of clarity as to what actually is being further limited by the comprising transition  (i.e. the solenoid valve, the modulator block, a combination of both, and while it can be surmised that the solenoid valve is being further limited, there is a lack of definiteness as to the single specific invention being recited and so claimed.) In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim 1 recites “a plurality of flow resistant members each comprising a ring body…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the recited members are part of or comprising the same body, or if the recitation requires the plurality to each be separate bodies apart from one another, especially considering that while the written description describes more than one separate body, limitations from the written description cannot be imported into the claim limitations without either a special definition or means plus function nonce style language, and accordingly the term/phrase must be given its broadest reasonable interpretation. Appropriate correction is required. 

The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claims 1 and 9 each recite, "the sleeve" in line 4, "a braking fluid" in line 12 respectively (where the claim limitation appears to re-introduce the limitation from the preamble recitation, and it is unclear if another fluid is being introduced or not); Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ambrosi (US 8579251); 
In the alternative, Claim(s) 1-7 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ambrosi in view of Young (KR20180094289), where Young (as a separate inventive entity) has established 102(a)(1) publication date of 8/23/2018, which antedates the 10/16/2018 foreign effective filing date of the instant application of a different inventor (Kim), and there is no allegation or established origination of the subject matter from the instant inventor (even though the applications appear to share the same applicant (i.e. assignee), nor any persuasive declaration under 37 CFR 1.130); 
Claim(s) 8 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ambrosi (or in view of Young) as applied to claims 1, 6 and 7 (as indefinitely understood) above, and further in view of Reuter (US 5603483); 
Claim(s) 9, 12-15 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ambrosi in view of Young (KR20180094289),
Claim(s) 16 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Ambrosi in view of Young as applied to claims 9, 14 and 15 (as indefinitely understood) above, and further in view of Reuter.  

Ambrosi discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    908
    891
    media_image1.png
    Greyscale

A solenoid valve (100 figure 1) configured to be installed in a bore of a modulator block (the phrase “configured to be installed into a modulator block, as best understood, is taken as a statement of intended use under MPEP 2114 as the phrase arguably apparently forms no structural part of the claimed apparatus) having a first hydraulic port (via inlet to port 32 and through filter at the base of 34 at 22) and a second hydraulic port (via outlet of 20 to filter 22) to control a flow of a braking fluid (the solenoid valve is a hydraulic slip brake valve), which comprises: an armature (30) provided inside the sleeve (24); a plunger (at 12) configured to ascend and descend by the operation of the armature; an elastic member (at 16) configured to press the plunger toward the armature; a magnet core (at 10)  having a through hole (at 1002) in which the plunger and the elastic member are provided and forming an inner space in a longitudinal direction (along the centrally aligned axis); a valve seat (14) provided in the inner space and on which an orifice (at 14.1) penetrating in an axial direction is formed to be opened and closed by the plunger; and a plurality of flow resistance members (1004a,b are axially aligned members that are portions forming a ring body…) each comprising (…and form portions of the ring body of 18) a ring body interposed (axially) between the valve seat (14) and the magnet core (10) to generate a flow resistance of a braking fluid (between the upper region of the solenoid armature and the lower region, so as to provide for a measure of fluid pressure balancing), and a slot (18.1) formed at one side of the ring body to penetrate through the ring body so that the braking fluid passes therethrough (for fluid pressure equalization.)  If it could be persuasively argued at some future unforeseen date that Ambrosi does not explicitly disclose: a plurality of axially separate flow resistance members each of the plurality of axially separate flow resistance members comprising  a ring body having a slot so that the braking fluid passes therethrough; but Young teaches: (see at least annotated figure 3 below); 

    PNG
    media_image2.png
    829
    1029
    media_image2.png
    Greyscale

first and second rings (i.e. a plurality of axially separate flow resistance members 190 figures 1-3) with formed slots (each of the plurality of flow resistance members has a slot along 197 or at 2004) to penetrate through the rings themselves; the magnet core having first support protruding surface (at 2002) at an inner circumferential surface to support the upper end (opposed to 2002) of the first ring (for the purpose of providing an upper support stop to maintain the rings in position, and the first and second rings arranged therein to provide a labyrinthine fluid flow path for fluid dampening of the hydraulic fluid through the orifice 141 so as to stably operate the plunger/tappet of the valve, and thus assuring operational control.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Young for that of Ambrosi, an additional first as well as a second axially separated flow resistant ring body as taught in Young with formed slots as taught therein to penetrate through the rings themselves, where as taught in Young, the magnet core of Ambrosi can have arranged therein a first support protruding surface as taught by Young at an inner circumferential surface to support an upper end of the first ring, as taught in Young, all for the purpose of providing an upper support stop to maintain the first and second rings as taught in Young in position, and for the further purpose of arranging the first and second rings in the core as taught in Young to provide a labyrinthine fluid flow path for fluid dampening of the hydraulic fluid through the orifice of Amrosi as taught in Young so as to stably operate the plunger/tappet of the valve, and thus assure some operational control. 


Ambrosi discloses (or as modified for the reasons discussed above) in claim 2:  The solenoid valve according to claim 1, wherein the respective slots of the plurality of flow resistance members are disposed in different directions (i.e. spaced radian distance circumferentially about the ring body) with respect to a central axis.

Ambrosi discloses (or as modified for the reasons discussed above) in claim 3:  The solenoid valve according to claim 2, wherein the respective slots are disposed in opposite directions (i.e. diametrically opposed to one another as taken in view of the cross section of 18) with respect to the central axis.

Ambrosi discloses (or as modified for the reasons discussed above) in claim 4:  The solenoid valve according to claim 1, wherein the ring body comprises a gap maintaining protrusion protruding from an upper end or a lower end thereof (the upper end, where the use of “or” considered an alterative grouping under MPEP 2131, the gap maintaining protrusion providing a gap radially and axially away from the inner surface of the wall bore 1002.) 

Ambrosi discloses (or as modified for the reasons discussed above) in claim 5:  The solenoid valve according to claim 4, wherein the gap maintaining protrusion is provided such that a width thereof is at least smaller than a width of the ring body and is formed along a circumferential direction (as discussed, and as shown, the width extending radially away from the inner surface of the wall 1002 is less than the width or diameter of the body 18.) 

Ambrosi discloses (or as modified for the reasons discussed above) in claim 6:  The solenoid valve according to claim 1, further comprising an outlet filter (radial outlet filter at 34/22) comprising: a circumferential portion (at 22.1) in which an inner circumferential surface (inner radial circumferential top surface of 22.1) thereof is coupled (via 24.1) to an outer circumferential surface (at 1010) of the magnet core; a first filter part (of 22) provided at a lower end of the circumferential portion (of 22.1 as connected to 34) to filter out foreign substances contained in the braking fluid flowing through an inner flow path (from 32 to 20 to outlet of filter) between the first hydraulic port and the orifice; and a boss portion (34.1) inserted into the valve seat to form a connection flow path between the orifice and the second hydraulic port.  

Ambrosi discloses (or as modified for the reasons discussed above) in claim 7:  The solenoid valve according to claim 6, wherein the outlet filter further comprises a bypass flow path (via 38) to communicate the inner flow path and the connection flow path, and the bypass flow path comprises a ball valve (36/36.1) provided to allow only a flow of the braking fluid from the inner flow path to the connection flow path.

Ambrosi discloses (as modified for the reasons discussed above) in claim 8:  The solenoid valve according to claim 7, further comprising an inlet filter (i.e. at 1008) coupled with the outlet filter; but does not explicitly disclose: a second filter part (to filter out foreign substances contained in the braking fluid flowing between the second hydraulic port and the connection flow path.) Reuter teaches: an inlet filter (37) with a first filter part (54 figure 2) to provide for filtering of incoming hydraulic brake fluid (Col ln 63-65), for the purpose of reducing debris in the valve/seat surface interface, thus maintaining the operability of the valve.  
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as arguably taught/suggested by Ambrosi, and as taught by Reuter, an inlet filter at a first filter part location of Ambrosi as taught by Reuter so as to provide for filtering of incoming hydraulic brake fluid, and for the further purpose of reducing debris in the valve/seat surface interface, thus maintaining the operability of the valve. 

Ambrosi discloses in claim 9:  A solenoid valve (100 figure 1) configured to be installed in a bore of a modulator block (the phrase “configured to be installed into a modulator block, as best understood, is taken as a statement of intended use under MPEP 2114 as the phrase arguably apparently forms no structural part of the claimed apparatus) having a first hydraulic port (via inlet to port 32 and through filter at the base of 34 at 22) and a second hydraulic port (via outlet of 20 to filter 22) to control a flow of a braking fluid (the solenoid valve is a hydraulic slip brake valve), which comprises: an armature (30) provided inside the sleeve; a plunger (12) configured to ascend and descend by the operation of the armature; an elastic member (16) configured to press the plunger toward the armature; a magnet core (10) having a through hole (1002) in which the plunger and the elastic member are provided and forming an inner space in a longitudinal direction; a valve seat (14) provided in the inner space and on which an orifice (14.1) penetrating in an axial direction is formed to be opened and closed by the plunger; and a first ring (18) comprising a ring body (the body of 18) interposed between the valve seat and the magnet core to generate a flow resistance of a braking fluid (and provide for a fluid controlled pressure equilibrium between the armature and the seat), and a slot (18.1) formed at one side of the ring body to penetrate through the ring body so that the braking fluid passes therethrough, wherein the magnet core comprises a first support [surface as] an inner circumferential surface thereof to support an upper end (above 1006) of the first ring. Ambrosi does not disclose: a second ring; a first support protrusion protruding from an inner circumferential surface to support an upper end of the first ring (nor for that matter a second support protrusion extending from an outer circumferential surface of the valve seat to support an upper end of the second ring); but Young teaches: (see at least annotated figure 3 below); 

    PNG
    media_image2.png
    829
    1029
    media_image2.png
    Greyscale

first and second rings (190 figures 1-3) with formed slots (along 197 or at 2004) to penetrate through the rings themselves; the magnet core having first support protruding surface (at 2002) at an inner circumferential surface to support the upper end (opposed to 2002) of the first ring (for the purpose of providing an upper support stop to maintain the rings in position, and the first and second rings arranged therein to provide a labyrinthine fluid flow path for fluid dampening of the hydraulic fluid through the orifice 141 so as to stably operate the plunger/tappet of the valve, and thus assuring operational control.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Young for that of Ambrosi, an additional first as well as a second ring as taught in Young with formed slots as taught therein to penetrate through the rings themselves, where as taught in Young, the magnet core of Ambrosi can have arranged therein a first support protruding surface as taught by Young at an inner circumferential surface to support an upper end of the first ring, as taught in Young, all for the purpose of providing an upper support stop to maintain the first and second rings as taught in Young in position, and for the further purpose of arranging the first and second rings in the core as taught in Young to provide a labyrinthine fluid flow path for fluid dampening of the hydraulic fluid through the orifice of Amrosi as taught in Young so as to stably operate the plunger/tappet of the valve, and thus assure some operational control. 

Ambrosi discloses (as modified for the reasons discussed above) in claim 12:  The solenoid valve according to claim 9, wherein the respective slots of the first ring and the second ring are disposed in different directions with respect to a central axis (i.e. the slots are arranged at different circumferential radians about the central axis.) 

Ambrosi discloses (as modified for the reasons discussed above) in claim 13:  The solenoid valve according to claim 12, wherein the respective slots are disposed in opposite directions (i.e. diametrically distally opposite one another) with respect to the central axis.

Ambrosi discloses (as modified for the reasons discussed above) in claim 14:  The solenoid valve according to claim 9, further comprising an outlet filter (radial outlet filter at 34/22) comprising: a circumferential portion (at 22.1) in which an inner circumferential surface (inner radial circumferential top surface of 22.1) thereof is coupled (via 24.1) to an outer circumferential surface (at 1010) of the magnet core; a first filter part (of 22) provided at a lower end of the circumferential portion (of 22.1 as connected to 34) to filter out foreign substances contained in the braking fluid flowing through an inner flow path (from 32 to 20 to outlet of filter) between the first hydraulic port and the orifice; and a boss portion (34.1) inserted into the valve seat to form a connection flow path between the orifice and the second hydraulic port. 

Ambrosi discloses (as modified for the reasons discussed above) in claim 15:  The solenoid valve according to claim 14, wherein the outlet filter further comprises a bypass flow path (via 38) to communicate the inner flow path and the connection flow path, and the bypass flow path comprises a ball valve (36/36.1) provided to allow only a flow of the braking fluid from the inner flow path to the connection flow path..

Ambrosi discloses (as modified for the reasons discussed above) in claim 16:  The solenoid valve according to claim 15, further comprising an inlet filter (i.e. at 1008) coupled with the outlet filter; but does not explicitly disclose: a second filter part (to filter out foreign substances contained in the braking fluid flowing between the second hydraulic port and the connection flow path.) Reuter teaches: an inlet filter (37) with a first filter part (54 figure 2) to provide for filtering of incoming hydraulic brake fluid (Col ln 63-65), for the purpose of reducing debris in the valve/seat surface interface, thus maintaining the operability of the valve.  
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as arguably taught/suggested by Ambrosi, and as taught by Reuter, an inlet filter at a first filter part location of Ambrosi as taught by Reuter so as to provide for filtering of incoming hydraulic brake fluid, and for the further purpose of reducing debris in the valve/seat surface interface, thus maintaining the operability of the valve. 

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 11 depends from claim 10 and would be allowable merely due to its dependency of what would be an allowable parent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the valve seat comprises a second support protrusion protruding from an outer circumferential surface thereof to support an upper end of the second ring” in combination with the other limitations set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753